Motion for clarification granted and first sentence of the memorandum decision of this court dated November 4,1983 (97 AD2d 966) amended to read as follows: “The Trial Term properly determined that plaintiff was entitled to one half of the fair and reasonable rentals, but such determination should be modified to begin on July 22, 1974, the date of the effective ouster (see Miraldi v Miraldi, 51 AD2d 538; Daigle v Daigle, 73 AD2d 771) and to end on the date of the commencement of the action” and the first sentence of the remittitur order of this court entered November 4, 1983, is amended by adding after the words “the date of the effective ouster” the words “and is to end on the date of commencement of the action.” Present —• Dillon, P. J., Callahan, Green, O’Donnell and Schnepp, JJ.